DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments/Arguments
2.	With respect to Claims 51 and 61, Applicant argued on pages 1-2 of the Remarks that “Applicant respectfully submits that Schroeter also does not teach or render obvious generating an audible communication by converting a textual-based communication that was analyzed to determine an urgency level into audible form based on determining that the urgency level of the textual-based communication exceeds a threshold value, as recited by claims 51 and 61. Schroeter describes a method for providing “information related” to a received message. See Schroeter, para. 0030. In an example provided by Schroeter, such related information may be a notification, "Sam Smith just wrote you an urgent email about the quarterly report." See Schroeter, para. 0030. To the extent that Schroeter determines an urgency level of the email, such urgency level is only used to decide whether or not to convert information related to the email to speech. Converting information about a communication (e.g., an email) from text to speech based on a determined urgency level is not the same as converting a communication analyzed to determine an urgency level from text to speech, because Schroeter does not convert the analyzed email itself.”
	In response, Examiner respectfully notes that “information related” in Schroeter is defined in paragraph [0030]. The paragraph [0030] in Schroeter disclose “[0030] Second, the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name. For example, if your spouse calls your phone, information about your spouse is converted to speech, such as "Your wife, Jane Doe, is calling from home" or "Your wife, Jane Doe, is calling from her cell phone." Another example includes if you receive an email from a co-worker, information about the co-worker is converted to speech, such as "Sam Smith just wrote you an urgent email about the quarterly report." Information related to the notification is drawn from multiple sources and combined to a speech notification. Information from caller ID or an address book is used to glean a name, information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category. A dialog management module similar to those used in spoken dialog systems may be converted to receive various pieces of information to generate a natural language response. A text-to-speech module or other speech synthesis module may be employed to generate the speech.” In this paragraph, Schroeter utilizes information from the email itself to discover an urgency level of the email (Schroeter [0030] information from the email itself is used to discover the topic of the message or an urgency level), and converts that email to speech if the urgency level of the email exceeds a threshold (Schroeter [0030] converting information related to the notification to speech (204), [0030] information related to the notification is one or more of ... a text message, an email, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold.) In Schroeter, “the information related” to the email/the message is/are not only the telephone number, caller ID, address book information but also the email, the text message. Applicant’s argument is not persuasive, and thus for these reasons, Examiner respectfully disagrees. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 51, 57, 58, 61, 67, 68, 71, 72, 76, 77 are rejected under 35 U.S.C.103 as being unpatentable over Huh et al. (US 2009/0228278 A1) in view of Schroeter (US 2009/0259472 A1.)
  
With respect to Claim 51, Huh et al. disclose
 	A method comprising: 
 	receiving a textual-based communication at a user equipment of a first user, wherein the textual-based communication is received while a content item is being consumed (Huh et al. [0037] FIG. 1 is a front view schematically illustrating a communication device 100 and a wireless head set 200 according to an exemplary embodiment of the present application, [0082] when message information is received in a state in which the user listens to music through the head set, using a music play function supportable by the communication device, the communication device should inform the head set of the reception of the message information, Fig. 6A S610 Receive text message, S620 Transform received text message into voice signal, S630 Playing music? Yes.);
 	presenting the audible communication that was generated by converting the textual- based communication to the first user in combination with the playing the content item (Huh et al. [0083] For example, where the user listens to music at a high volume level, there may be an occasion that the user cannot clearly hear the message information transformed into a voice signal. To this end, it may be possible to automatically reduce the volume level of the music when the voice signal is received (FIG. 6A). In accordance with a certain use example, the music, to which the user is listening, and the transformed message may be transmitted through different channels, respectively (FIG. 6B), [0086] When it is determined at step S630 that the head set 200 is playing music, the controller 110 generates the control signal 110a to reduce the playing volume of the currently-played music (S640). The controller 110 also transmits the transformed message to the head set 200 (S650). The transmission of the control signal 110a to the head set 200 is achieved via the Bluetooth module 170. The controller 250 of the head set 200 adjusts the volume level of the speaker unit 230 in accordance with the control signal 110a.)
 	Huh et al. fail to explicitly teach  
	 in response to receiving the textual-based communication at the user equipment of the first user: analyzing the textual-based communication to determine an urgency level of the textual-based communication; 
 	comparing the urgency level of the textual-based communication to a threshold value; 
 	based on determining that the urgency level of the textual-based communication exceeds the threshold value, generating an audible communication by converting the textual-based communication, that was analyzed to determine the urgency level, into audible form; and 
	However, Schroeter teaches 
 	in response to receiving the textual-based communication at the user equipment of the first user: analyzing the textual-based communication to determine an urgency level of the textual-based communication (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name... Information related to the notification is drawn from multiple sources and combined to a speech notification. Information from caller ID or an address book is used to glean a name, information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); 
 	comparing the urgency level of the textual-based communication to a threshold value (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputted to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); 
 based on determining that the urgency level of the textual-based communication exceeds the threshold value, generating an audible communication by converting the textual-based communication, that was analyzed to determine the urgency level, into audible form (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name, [0031] the method includes outputting the information as speech to the user, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold, [0042] As a Short Message Service (SMS) text message is received, the system notifies the user through the headset by converting the SMS text message to speech and introducing the SMS text message to the user, saying “John messaged “where are you?” 340); and 
  	Huh et al. and Schroeter are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold.)

With respect to Claim 57, Huh et al. in view of Schroeter teach
 	wherein the textual-based communication is received from a second user, further comprising processing text from the textual-based communication using a text-to-speech technique to convert the text into the audible form based on a voice of a-the second user, such that when sounded an audio of the communication is presented in the voice of the second user (Huh et al. [0014] receiving a text message from an external sender; determining whether a voice sample corresponding to the external sender is present in a storage unit of the communication device; transforming the received text message into voice data using the voice sample corresponding to the external sender if the voice sample is present in the storage unit, [0078] When a text message is received (S510), the communication device checks whether there is a voice sample of the associated external sender (S520). This checking may be achieved by checking, by the controller 110, whether there is a voice sample of the external sender in the database unit (hereinafter, referred to as a "storage unit") 164 of the voice transformer 160, [0079] If there is a voice sample of the external sender, a voice transform is executed using the voice sample of the external sender (S530). The voice transform is executed through the voice transform unit 163 of the voice transformer 160. The message transformed into voice data is sent to the head set 200 via the Bluetooth module 170 (S540).)

 	With respect to Claim 58, Huh et al. in view of Schroeter teach
 	wherein a remote server is associated with a social network, and wherein the textual-based communication is a communication on the social network (Schroeder [0021] Fig. 1A, The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device is a small, handheld computing device, a desktop computer, or a computer server, [0029] the notification of communication is an incoming phone call, email, video conference, or SMS message, [0045] Computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Computer-executable instructions also include program modules that are executed by computers in stand-alone or network environments.)

With respect to Claim 61, Huh et al. disclose
 	A system comprising: 
 	control circuitry (Schroeder 0042] The RF circuit 140 is a circuit to enable the communication device 100 to perform transmission and reception of voice and control information with a base station in a wireless manner. The RF circuit 140 performs communications with the base station via an antenna. The RF circuit 140 also receives a text message transmitted from an external sender via the RF circuit 140, Fig. 2) configured to: 
 	receiving a textual-based communication at a user equipment of a first user, wherein the textual-based communication is received while a content item is being consumed (Huh et al. [0037] FIG. 1 is a front view schematically illustrating a communication device 100 and a wireless head set 200 according to an exemplary embodiment of the present application, [0082] when message information is received in a state in which the user listens to music through the head set, using a music play function supportable by the communication device, the communication device should inform the head set of the reception of the message information, Fig. 6A S610 Receive text message, S620 Transform received text message into voice signal, S630 Playing music? Yes.);
 	presenting the audible communication that was generated by converting the textual- based communication to the first user in combination with the playing the content item (Huh et al. [0083] For example, where the user listens to music at a high volume level, there may be an occasion that the user cannot clearly hear the message information transformed into a voice signal. To this end, it may be possible to automatically reduce the volume level of the music when the voice signal is received (FIG. 6A). In accordance with a certain use example, the music, to which the user is listening, and the transformed message may be transmitted through different channels, respectively (FIG. 6B), [0086] When it is determined at step S630 that the head set 200 is playing music, the controller 110 generates the control signal 110a to reduce the playing volume of the currently-played music (S640). The controller 110 also transmits the transformed message to the head set 200 (S650). The transmission of the control signal 110a to the head set 200 is achieved via the Bluetooth module 170. The controller 250 of the head set 200 adjusts the volume level of the speaker unit 230 in accordance with the control signal 110a.)
 	Huh et al. fail to explicitly teach 
	in response to receiving the textual-based communication at the user equipment of the first user: analyze the textual-based communication to determine an urgency level of the textual-based communication; 
 	compare the urgency level of the textual-based communication to a threshold value; 
 	based on determining that the urgency level of the textual-based communication exceeds the threshold value, generate an audible communication by converting the textual-based communication, that was analyzed to determine the urgency level, into audible form; and 
However, Schroeter teaches 
 	in response to receiving the textual-based communication at the user equipment of the first user: analyze the textual-based communication to determine an urgency level of the textual-based communication; 
 	compare the urgency level of the textual-based communication to a threshold value; 
 	based on determining that the urgency level of the textual-based communication exceeds the threshold value, generate an audible communication by converting the textual-based communication, that was analyzed to determine the urgency level, into audible form; and 
However, Schroeter teaches 
 	in response to receiving the textual-based communication at the user equipment of the first user: analyzing the textual-based communication to determine an urgency level of the textual-based communication (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name... Information related to the notification is drawn from multiple sources and combined to a speech notification. Information from caller ID or an address book is used to glean a name, information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); 
 	comparing the urgency level of the textual-based communication to a threshold value (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputted to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); 
 based on determining that the urgency level of the textual-based communication exceeds the threshold value, generating an audible communication by converting the textual-based communication, that was analyzed to determine the urgency level, into audible form (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name, [0031] the method includes outputting the information as speech to the user, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold, [0042] As a Short Message Service (SMS) text message is received, the system notifies the user through the headset by converting the SMS text message to speech and introducing the SMS text message to the user, saying “John messaged “where are you?” 340); and 
  	Huh et al. and Schroeter are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold.)

With respect to Claim 67, Huh et al. in view of Schroeter teach
  	wherein the textual-based communication is received from a second user and the control circuitry is further configured to: 
 	process text from the textual-based communication using a text-to-speech technique to convert the text into the audible form based on a voice of the second user, such that when sounded an audio of the communication is presented in the voice of the second user (Huh et al. [0014] receiving a text message from an external sender; determining whether a voice sample corresponding to the external sender is present in a storage unit of the communication device; transforming the received text message into voice data using the voice sample corresponding to the external sender if the voice sample is present in the storage unit, [0078] When a text message is received (S510), the communication device checks whether there is a voice sample of the associated external sender (S520). This checking may be achieved by checking, by the controller 110, whether there is a voice sample of the external sender in the database unit (hereinafter, referred to as a "storage unit") 164 of the voice transformer 160, [0079] If there is a voice sample of the external sender, a voice transform is executed using the voice sample of the external sender (S530). The voice transform is executed through the voice transform unit 163 of the voice transformer 160. The message transformed into voice data is sent to the head set 200 via the Bluetooth module 170 (S540).)

 	With respect to Claim 68, Huh et al. in view of Schroeter teach
 	wherein a remote server is associated with a social network, and wherein the textual-based communication is a communication on the social network (Schroeder [0021] Fig. 1A, The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device is a small, handheld computing device, a desktop computer, or a computer server, [0029] the notification of communication is an incoming phone call, email, video conference, or SMS message, [0045] Computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Computer-executable instructions also include program modules that are executed by computers in stand-alone or network environments.)

With respect to Claim 71, Huh et al. in view of Schroeter teach
 	wherein the textual-based communication is received from a second user and wherein the determining an urgency level of the textual-based communication further comprises determining an urgency level associated with the second user (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name... Information related to the notification is drawn from multiple sources and combined to a speech notification. Information from caller ID or an address book is used to glean a name, information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category

With respect to Claim 72, Huh et al. in view of Schroeter teach
 	wherein the determining an urgency level associated with the second user comprises: 
 	accessing a data structure of urgency levels, wherein the data structure is created based on input provided by a device of the first user, and wherein the data structure defines urgency levels of a plurality of users in the first user's social network (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputted to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold. One example of where this may be useful is if a user is in a critical meeting with a client. During a meeting like this, a user only wants important phone calls to come through and everything else can go to voice mail. The user sets the highest importance level and only those calls marked as very important are allowed to reach the user. Calls can be marked with relative importance based on who is calling, the caller entering a digit representing an importance level, speaking with an operator, etc.); and 
 	identifying the urgency level of the second user based on the data structure (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputted to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold. One example of where this may be useful is if a user is in a critical meeting with a client. During a meeting like this, a user only wants important phone calls to come through and everything else can go to voice mail. The user sets the highest importance level and only those calls marked as very important are allowed to reach the user. Calls can be marked with relative importance based on who is calling, the caller entering a digit representing an importance level, speaking with an operator, etc.)

With respect to Claim 76, Huh et al. in view of Schroeter teach
 wherein the textual-based communication is received from a second user and wherein the control circuitry, when determining an urgency level of the textual-based communication, is further configured to determine an urgency level associated with the second user (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name... Information related to the notification is drawn from multiple sources and combined to a speech notification. Information from caller ID or an address book is used to glean a name, information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category.)
 
With respect to Claim 77, Huh et al. in view of Schroeter teach
 	wherein the control circuitry, when determining an urgency level associated with the second user, is configured to: 
 	access a data structure of urgency levels, wherein the data structure is created based on input provided by a device of the first user, and wherein the data structure defines urgency levels of a plurality of users in the first user's social network (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputted to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold. One example of where this may be useful is if a user is in a critical meeting with a client. During a meeting like this, a user only wants important phone calls to come through and everything else can go to voice mail. The user sets the highest importance level and only those calls marked as very important are allowed to reach the user. Calls can be marked with relative importance based on who is calling, the caller entering a digit representing an importance level, speaking with an operator, etc.); and 
 	identify the urgency level of the second user based on the data structure (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputted to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold. One example of where this may be useful is if a user is in a critical meeting with a client. During a meeting like this, a user only wants important phone calls to come through and everything else can go to voice mail. The user sets the highest importance level and only those calls marked as very important are allowed to reach the user. Calls can be marked with relative importance based on who is calling, the caller entering a digit representing an importance level, speaking with an operator, etc.)

5.	Claims 54, 55, 64, 65 are rejected under 35 U.S.C.103 as being unpatentable over Huh et al. (US 2009/0228278 A1) in view of Schroeter (US 2009/0259472 A1) and Jonsson (US 2011/0131207 A1.)

With respect to Claim 54, Huh et al. in view of Schroeter teach all the limitations of Claim 51 upon which Claim 54 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein determining the urgency level of the textual-based communication comprises: 
 	identifying one or more keywords included in the textual-based communication; and
 	determining the urgency level of the textual-based communication by cross- referencing the identified keywords with a database of keywords associated with a high level of urgency.  
	However, Jonsson teaches 
 	wherein determining the urgency level of the textual-based communication comprises: 
 	identifying one or more keywords included in the textual-based communication (Jonsson [0074] Keyword extractor 530 may extract keywords or key phrases from the filtered text messages); and
 	determining the urgency level of the textual-based communication by cross- referencing the identified keywords with a database of keywords associated with a high level of urgency (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)
 	Huh et al., Schroeter and Jonsson are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of the keyword extractor as taught by Jonsson for the benefit of ranking the priority of the text message (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

With respect to Claim 55, Huh et al. in view of Schroeter and Jonsson teach
 	wherein the database of keywords associated with a high level of urgency is generated based on a user profile of the first user, and wherein the user profile comprises names of sporting event competitors and sporting event scores (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user. In Jonsson, the user adds one or more interests in the user profile. Thus, the user can add one or more names of any people in the profile.)

 	With respect to Claim 64, Huh et al. in view of Schroeter teach all the limitations of Claim 61 upon which Claim 64 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein the control circuitry, when determining the urgency level of the textual-based communication, is configured to: 
 	identify one or more keywords included in the textual-based communication; and
 	determine the urgency level of the textual-based communication by cross-referencing the identified keywords with a database of keywords associated with a high level of urgency.  
 	However, Jonsson teaches 
 	wherein the control circuitry, when determining the urgency level of the textual-based communication, is configured to: 
 	identifying one or more keywords included in the textual-based communication (Jonsson [0074] Keyword extractor 530 may extract keywords or key phrases from the filtered text messages); and
 	determining the urgency level of the textual-based communication by cross- referencing the identified keywords with a database of keywords associated with a high level of urgency (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)
 	Huh et al., Schroeter and Jonsson are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of the keyword extractor as taught by Jonsson for the benefit of ranking the priority of the text message (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

With respect to Claim 65, Huh et al. in view of Schroeter and Jonsson teach
 	wherein the database of keywords associated with a high level of urgency is generated based on a user profile of the first user, and wherein the user profile comprises names of sporting event competitors and sporting event scores (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user. In Jonsson, the user adds one or more interests in the user profile. Thus, the user can add one or more names of any people into the profile.)
 
6.	Claims 75, 80 are rejected under 35 U.S.C.103 as being unpatentable over Huh et al. (US 2009/0228278 A1) in view of Schroeter (US 2009/0259472 A1) and Jonsson (US 2011/0131207 A1) and Davies et al. (US 6,353,827 B1.)

With respect to Claim 75, Huh et al. in view of Schroeter and Jonsson teach all the limitations of Claim 55 upon which Claim 75 depends. Huh et al. in view of Schroeter and Jonsson fail to explicitly teach 
 	wherein the names of sporting event competitors match the names of sporting event competitors included in a fantasy sporting event of the first user.  
	However, Davies et al. teach
 	wherein the names of sporting event competitors match the names of sporting event competitors included in a fantasy sporting event of the first user (Davies et al. col. 7 lines 25-27 A user can update the profile which his Jasper agent 105 holds at any time via an HTML form which allows him to add and/or delete keywords from the profile, col. 7 lines 64-67, col. 8 lines 1-7 This allows the user before reading the body of the message to identify it as being one from the Jasper system. Preferably, a list of keywords is provided and the user can assess the relative importance of the information to which the message refers. The keywords in the message header vary from user to user depending on the keywords from the page which match the keywords in their user profiles, thus personalising the message to each user's interests. The message body itself can give further information such as the page title and URL, who stored the page and any annotation on the page which the storer provided, col. 10 lines 56-58 a profile may reflect more than one interest. Consider, for example, the following user profile: ...football.  Examiner notes that the user can update the profile by adding and/or deleting keywords from the profile. Thus, the user can add names of any people into the profile.)
 	Huh et al., Schroeter, Jonsson and Davies et al. are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of the keyword extractor as taught by Jonsson for the benefit of ranking the priority of the text message, using teaching of matching the keyword as taught by Davies et al. for the benefit of matching the keywords from the page which the keyword the user profile in order to allow the user identify the message before reading the body of the message (Davies et al. col. 7 lines 25-27 A user can update the profile which his Jasper agent 105 holds at any time via an HTML form which allows him to add and/or delete keywords from the profile, col. 7 lines 64-67, col. 8 lines 1-7 This allows the user before reading the body of the message to identify it as being one from the Jasper system. Preferably, a list of keywords is provided and the user can assess the relative importance of the information to which the message refers. The keywords in the message header vary from user to user depending on the keywords from the page which match the keywords in their user profiles, thus personalising the message to each user's interests. The message body itself can give further information such as the page title and URL, who stored the page and any annotation on the page which the storer provided, col. 10 lines 56-58 a profile may reflect more than one interest. Consider, for example, the following user profile: ...football.)

With respect to Claim 80, Huh et al. in view of Schroeter and Jonsson teach all the limitations of Claim 65 upon which Claim 80 depends. Huh et al. in view of Schroeter and Jonsson fail to explicitly teach 
 	wherein the names of sporting event competitors match the names of sporting event competitors included in a fantasy sporting event of the first user.
 	However, Davies et al. teach
 	wherein the names of sporting event competitors match the names of sporting event competitors included in a fantasy sporting event of the first user (Davies et al. col. 7 lines 25-27 A user can update the profile which his Jasper agent 105 holds at any time via an HTML form which allows him to add and/or delete keywords from the profile, col. 7 lines 64-67, col. 8 lines 1-7 This allows the user before reading the body of the message to identify it as being one from the Jasper system. Preferably, a list of keywords is provided and the user can assess the relative importance of the information to which the message refers. The keywords in the message header vary from user to user depending on the keywords from the page which match the keywords in their user profiles, thus personalising the message to each user's interests. The message body itself can give further information such as the page title and URL, who stored the page and any annotation on the page which the storer provided, col. 10 lines 56-58 a profile may reflect more than one interest. Consider, for example, the following user profile: ...football.  Examiner notes that the user can update the profile by adding and/or deleting keywords from the profile. Thus, the user can add names of any people into the profile.)
 	Huh et al., Schroeter, Jonsson and Davies et al. are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of the keyword extractor as taught by Jonsson for the benefit of ranking the priority of the text message, using teaching of matching the keyword as taught by Davies et al. for the benefit of matching the keywords from the page which the keyword the user profile in order to allow the user identify the message before reading the body of the message (Davies et al. col. 7 lines 25-27 A user can update the profile which his Jasper agent 105 holds at any time via an HTML form which allows him to add and/or delete keywords from the profile, col. 7 lines 64-67, col. 8 lines 1-7 This allows the user before reading the body of the message to identify it as being one from the Jasper system. Preferably, a list of keywords is provided and the user can assess the relative importance of the information to which the message refers. The keywords in the message header vary from user to user depending on the keywords from the page which match the keywords in their user profiles, thus personalising the message to each user's interests. The message body itself can give further information such as the page title and URL, who stored the page and any annotation on the page which the storer provided, col. 10 lines 56-58 a profile may reflect more than one interest. Consider, for example, the following user profile: ...football.)


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a. 	Verna et al. (US 8,265,938 B1.) In this reference, Verna et al. disclose a method/a system for providing emergency voice alerts. 
b.	Person et al. (US 2012/0046009 A1.) In this reference, Persson et al. disclose a method/ a system for generating an audible alarm signal in response to the accident. 
c.          Itaki et al. (US 2006/0116884 A1.) In this reference, Itaki et al. disclose a method/a system for reading out the voice guidance message depending on its level of urgency and importance. 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655